EXHIBIT 10.25

 

This EMPLOYMENT AND NON-COMPETITION AGREEMENT dated as of October 1, 2003 (the
“Start Date”), by and between Vsource (USA) Inc. (the “Company”) and Ted
Crawford (“Employee”), 1900 Hillcroft, Rockwall, TX 75087.

 

In consideration of Employee’s employment by the Company, the parties hereto
agree as follows:

 

1. Employment. Subject to earlier termination in accordance with the provisions
herein, this Agreement shall be an at-will agreement commencing as of the Start
Date.

 

a. Duties. The Company agrees to employ Employee and Employee agrees to serve
the Company, as its President, Human Capital Management (HCM) Solutions, subject
to the direction of the C.E.O and the Board of Directors of the Company (the
“Board”), and to have such authority and duties relative to the operation of the
Company as may be determined by the C.E.O and the Board.

 

b. Term. The initial term of this Agreement shall be from the Start Date hereof
until the day that is one year after the Start Date (the “Initial Term”). This
Agreement shall renew automatically for additional one (1) year terms unless
either party gives notice of termination not less than 90 days prior to the end
of the existing term.

 

c. Best Efforts. During the term of his employment under this Agreement,
Employee shall devote his full business time, attention, skill, and efforts to
the faithful performance of his duties hereunder, and will use his best efforts
to advance the interests of the Company, the Company’s parent company, Vsource,
Inc. or any parent company thereof, and any subsidiaries thereof (the “Vsource
Companies”).

 

d. Eligibility. This Agreement and the benefits contained herein are contingent
upon Employee’s being authorized to work and reside in the host country in which
the Company and Employee mutually elect to base Employee (the “Host Country”).
If Employee loses his authorization to work in the Host Country at any time, for
any reason during the life of this Agreement, the Company will consider
Employee’s circumstances, but may, at its sole discretion, consider all, or any
portion of this Agreement void.

 

e. Statutory Benefits. In the event Employee is not a citizen of the Host
Country or is otherwise not entitled to receive statutory benefits in the Host
Country, Employee understands and agrees that any differential payments,
adjustments, allowances or gratuities provided by the Company under this
Agreement or otherwise are, at the election of the Company, in substitution for
the statutory benefits required under the laws of the Host Country to compensate
employees who are not entitled to receive these contractual benefits.

 

f. Location. Your initial location and the initial Host Country will be Dallas,
Texas, U.S. Your location and Host Country may be moved as mutually agreed upon
between Employee and the C.E.O.

 

2. Compensation. The Company shall pay to Employee, as consideration for the
services to be rendered by Employee hereunder, a base salary of U.S.$180,000 per
year (the “Base Salary”). Employee shall be eligible for a annual target
incentive bonus (“Bonus”) equal to 100% of Employee’s Base Salary, which shall
be payable upon fulfillment of and in accordance with the terms and conditions
set forth in a C.E.O.-established and Board of Director’s approved annual sales
plan. Base Salary payments shall be made in equal



--------------------------------------------------------------------------------

installments in accordance with the Company’s then prevailing payroll policy.
The Bonus, if any, shall be paid no later than bonuses are paid to the Company’s
other senior management and shall be paid in cash.

 

3. Stock Options, Restricted Stock and Similar Types of Compensation Benefits.
Stock option grants, participation in restricted stock programs or deferred
compensation programs and other similar types of compensation plans will be
decided by the C.E.O. and the Board but in any event will be on generally the
same terms and conditions made available to other members of senior management
of the Vsource Companies. Notwithstanding the foregoing, the Company agrees,
subject to Vsource obtaining any necessary approval of its Board, to grant
Employee:

 

100,000 stock options that vest over three (3) years, at an exercise price to be
determined by the Board of Directors. The terms and conditions of your stock
options will be set forth in a written stock option agreement that will be
provided to you at the beginning of the next fiscal quarter following your date
of hire. The other terms of this option will be as determined by the Board of
Directors of Vsource.

 

4. Benefits. Employee shall be treated in at least the same manner as, and shall
be entitled to at least such benefits and other prerequisites and terms and
conditions at least no less favorable than those generally provided to the
Company’s senior management. Employee shall be eligible to participate in the
Company’s medical insurance, life insurance and 401(k) programs on like terms
with the Company’s senior management. In addition, upon presentation of proper
receipts or other proof, Employee shall be reimbursed promptly by the Company
for up to $20,000 of reasonable expenses incurred by Employee in connection with
the packing and moving of Employee’s household goods to Texas.

 

5. Expenses. Upon presentation of proper vouchers, receipts or other proof,
Employee shall be reimbursed promptly by the Company for all reasonable travel
and other expenses, including monthly cell phone usage, incurred by Employee in
connection with performing his employment obligations hereunder.

 

6. Vacations. Employee shall be entitled to four (4) weeks paid vacation per
year during the term of his employment.

 

7. Termination of Employment.

 

a. By the Employee. Employee’s employment may be terminated by Employee, without
cause (a “Voluntary Termination”) (i) during the Initial Term, at any time with
30 days notice, and (ii) at any time after the Initial Term, upon 30 days
written notice to the Company.

 

b. By the Company. Employee’s employment may be terminated by the Company:

 

i. Immediately, in the event that (1) Employee is convicted or pleads guilty or
nolo contendere to a felony or a crime of moral turpitude, (2) the C.E.O. or the
Board determines in good faith that Employee has been grossly negligent or acted
dishonestly to the material detriment of the Company, (3) Employee willfully
disobeys the instructions or mandates of the C.E.O or the Board and such

 

-2-



--------------------------------------------------------------------------------

disobedience continues after Employee is afforded a reasonable opportunity to
cure such disobedience, or (4) the C.E.O or the Board makes a good faith
determination that Employee has engaged in actions amounting to willful
misconduct or failed to perform his duties hereunder and such failure continues
after Employee is afforded reasonable opportunity to cure such failure (each of
(1), (2), (3) or (4), refereed to herein as a “Termination for Actual Cause”);
or

 

ii. Immediately, in the event that Employee is indicted or otherwise formally
charged with a felony or a crime of moral turpitude, in which case the C.E.O. or
the Board may, upon three (3) days written notice, suspend Employee’s employment
by the Company. Thereafter, all payments of salary and bonuses, if any, to which
Employee otherwise would be entitled under this Agreement shall be paid into an
interest bearing escrow account. In the event that Employee shall be acquitted
of such charges or such charges shall otherwise be dismissed, Employee shall be
reinstated as an employee, and all salary and accrued bonuses paid into escrow,
plus accrued interest, shall be paid to Employee. In the event Employee shall be
convicted or pleads guilty or nolo contendere to such charges and his employment
is terminated hereunder; all salary and accrued bonuses paid into escrow plus
accrued interest, shall be paid over to the Company, and for purposes of this
Agreement, Employee’s employment shall be deemed to have terminated as of the
date of his suspension and such termination shall be deemed a Termination for
Actual Cause.

 

iii. the C.E.O. or the Board, each in its discretion, resolves to terminate
Employee’s employment for any reason other than those set forth in sub-sections
b(i) or b(ii) above, upon up to 90 days notice to Employee.

 

c. Death of Employee. In the event of Employee’s death during the term of his
employment, Employee’s employment pursuant to this Agreement shall be deemed to
have terminated on the last day of the calendar month during which Employee’s
death occurred.

 

d. Disability. In the event Employee is unable to perform his normal duties by
reason of disability, then at the sole discretion of the C.E.O. or the Board,
Employee’s employment pursuant to this Agreement may be treated as having been
terminated on the last day of the calendar month during which Employee shall
have been deemed disabled. For purposes of this Section, “disability” shall mean
the inability of Employee to perform his normal duties under this Agreement for
a cumulative period in excess of six (6) months within any twelve (12) month
period due to illness, injury, incapacity or other disability, either physical
or mental.

 

8. Severance.

 

a. Voluntary Termination or Termination for Actual Cause. In the event of
Voluntary Termination or Termination for Actual Cause, the Company shall pay to
Employee, in full discharge of its obligations hereunder, Base Salary through
the date specified in the applicable notice as the termination date (the
“Termination Date”) of his employment, plus any Bonus that has been awarded but
not yet been paid, expenses and vacation pay through the Termination Date, plus
any compensation or benefits to which he may be entitled pursuant to the benefit
plans of the Company (in the aggregate, the amounts in this sentence shall be
the “Accrued Amounts”); provided, that in the case of a Voluntary

 

-3-



--------------------------------------------------------------------------------

Termination, if the Company permits Employee to terminate employment on a date
earlier than the Termination Date, then the Company shall only be obligated to
pay Employee’s Accrued Amounts through such earlier date.

 

b. Death or Disability. In event Employee’s employment by the Company terminates
on account of Employee’s death or disability, the Company shall pay to Employee
(or his estate), in full discharge of its obligations hereunder, Employee’s
Accrued Amounts through the Termination Date.

 

c. Termination Without Actual Cause. In the event Employee’s employment by the
Company is terminated by the Company other than for Termination for Actual
Cause, Employee shall be entitled to receive (i) the Accrued Amounts and (ii) a
lump sum termination payment equal to one-twelfth of Employee’s then Base
Salary. Such lump sum termination payment shall be made to Employee not later
than 30 days after the date of such termination. If the Employee is located in a
Host Country other than the U.S., the Company shall provide for the reasonable
movement of household goods and transportation for Employee and his family back
to a city in the U.S. designated by the Employee.

 

9. Non-Competition; Non-Solicitation. Employee covenants and agrees that:

 

a. during the term of Employee’s employment with the Company (the “Non-Compete
Period”), Employee will refrain from directly or indirectly (as a director,
officer, employee, manager, consultant, independent contractor, advisor or
otherwise) engaging in competition with, or owning any interest in, performing
any services for, participating in or being connected with any business or
organization which engages in competition with any of the Vsource Companies; and

 

b. during the term of Employee’s employment with the Company and for a period
(the “Non-Solicitation Period”) commencing on the Termination Date and ending on
the date which is one (1) year from the date of the final payment by the Company
to Employee pursuant to this Agreement, Employee will refrain from: (i)
soliciting directly or indirectly the patronage or business of any customer or
potential customer of the Vsource Companies with whom Employee has had personal
contact or dealings on behalf of any of the Vsource Companies during the his
employment with the Company; and (ii) directly or indirectly employing,
soliciting for employment, or advising or recommending to any other person that
they employ or solicit for employment, any employee of any of the Vsource
Companies.

 

In connection with the foregoing provisions of this Section 9, Employee
represents that his experience, capabilities and circumstances are such that the
provisions of these Sections will not prevent him from earning a livelihood and
that the limitations set forth herein are reasonable and properly required for
the adequate protection of the Company.

 

10. Confidential Information.

 

a. Non-Disclosure. Employee agrees not to use other than for the benefit of the
Company and to keep confidential, during the term of Employee’s employment with
the Company and for at least two (2) years thereafter, all information about the
Vsource Companies which any of the Vsource Companies treat as confidential (the
“Confidential

 

-4-



--------------------------------------------------------------------------------

Information”), including, but not limited to, information about customers,
marketing plans, marketing techniques, technical information, financial
information, trade secrets and possible new products or services. During this
period, Employee covenants and agrees that he will not, at any time, directly or
indirectly, without the prior written consent of the Company, use or disclose to
any third-party any Confidential Information, except information which at the
time:

 

(i) is available to others in the business or generally known to the public
other than as a result of disclosure by him/her not permitted hereunder,

 

(ii) is lawfully acquired from a third party who is not obligated to any of the
Vsource Companies to maintain such information in confidence or

 

(iii) is used in any dispute or proceedings between the parties and/or Employee
is legally compelled to disclose such information; provided, however, that prior
to any such compelled disclosure, Employee will:

 

(a) assert the privileged and confidential nature of the Confidential
Information against the third party seeking disclosure and

 

(b) cooperate fully with the Company in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of such disclosure
and/or use of the Confidential Information.

 

In the event that such protection against disclosure is not obtained, Employee
will be entitled to disclose the Confidential Information, but only as and to
the extent necessary to legally comply with such compelled disclosure.

 

b. Contact with Media. Employee agrees that prior to speaking with the any
member of the media industry – press, radio, television or web – during his
employment with the Company regarding any topic, and after his employment with
the Company regarding the Company, its business or its clients, he will inform
and, in the case of media contact that is beyond Employee’s regular duties,
obtain written concurrence from the Company prior to doing so.

 

c. Disclosure to the Company. Employee shall disclose promptly to the Company
and assign all his right, title and interest in all new discoveries, ideas,
formulae, products, methods, processes, designs, trade secrets, copyrightable
material, patentable inventions, or other useful technical information or
know-how and all improvements, modifications or alterations of existing
discoveries made, discovered, or developed by him, either alone or in
conjunction with any other person during the term of his employment by the
Company, or using any of the Vsource Companies’ materials or facilities, which
discoveries or developments are based on, derived from, or make use of any
information directly related to the business disclosed to, or otherwise acquired
by, Employee from any Vsource Company during his employment by the Company.

 

Employee agrees that any copyright, patent, trademark, or other proprietary
rights in any such discoveries shall be the sole and exclusive property of the
Company, and the Company need not account to Employee for any revenue or profit
derived therefrom.

 

-5-



--------------------------------------------------------------------------------

If by operation of law or otherwise, any or all of the items set forth in the
sections documented, or any component or element thereof, is considered to be
the intellectual property right of Employee, Employee hereby agrees to
irrevocably assign to the Company, its successor and assigns, ownership of all
United States and other international copyrights and all other intellectual
property rights available with respect to each such element or item.

 

Employee shall be deemed to have granted the Company an irrevocable power of
attorney to execute as Employee’s agent any and all documents (including
copyright registrations) deemed necessary by the Company to perfect the
Company’s intellectual property rights in and to each of the items set forth in
these sections.

 

In the case where an Employee enters into a new business venture or takes a
financial stake in another enterprise during his employment with us, the
Employee is required to inform the Company of this event prior to doing so to
ensure there is no conflict of interest and is required to obtain the written
consent of the Company prior to joining the board of directors or becoming a
partner, or any equivalent position, of any third party entity, regardless of
whether Employee holds an interest in such third-party entity or whether such
third-party entity is a competitor to the Company or any of the Vsource
Companies.

 

The Employee represents that he/she is under no obligation or agreement that
would prevent him/her from being an employee of the Company or which will
adversely impact his ability to perform the expected services. As a condition of
employment, the Employee hereby acknowledges and agrees that no confidential
documents, computer discs, computer stored information or any other confidential
property of any previous employer are to be brought on the premises or used in
any way in his employment with the Company. As a further condition of
employment, the Employee agrees not to use or disclose the trade secrets or
confidential information, if any, of a previous employer in connection with his
services with the Company.

 

d. Trade Secrets. Employee agrees, in order to effectuate the intent of the
parties hereunder with respect to confidentiality of the trade secrets of the
Company, to return to the Company forthwith upon the request of the Company or
the termination of his employment or promptly thereafter, all documents,
materials, photographs, memorandums, and all copies or reproductions thereof, or
any property of a similar or different nature containing information relating to
the business of the Vsource Companies or other Confidential Information, whether
such material was furnished by any Vsource Company, or otherwise. Employee
further agrees to use his best efforts and to exercise utmost diligence to
protect and guard and keep secret and confidential all Confidential Information
that shall come into his possession by reason of his employment by the Company.

 

e. Company Property. The Employer shall use only licensed software in accordance
with Company policy and applicable license agreements. Employee agrees to return
to the Vsource Companies forthwith upon the request of any Vsource Company or
the termination of his employment or promptly thereafter, all other properly
belonging to the Vsource Companies.

 

11. Damages. Employee acknowledges that the Company may suffer irreparable harm,
which cannot readily be measured by monetary terms, if Employee breaches his
obligations under Section 10 or any other section. Employee agrees and
acknowledges that, in the event of any such breach, the Company shall be
entitled to cancel any and all unvested options or

 

-6-



--------------------------------------------------------------------------------

Company-granted rights to purchase shares, of its or Vsource’s capital stock
received by the Employee as compensation or benefits and/or cancel Employees
rights to receive additional compensation pursuant to Section 2, 3 or 8 as
compensation for services rendered. Employee further acknowledges and agrees
that the Company may obtain injunctive or other equitable relief against
Employee to prevent or restrain such breach causing such harm; provided,
however, that where such breach involves subject matter that is susceptible of
being cured, Employee will cure such breach as promptly as practicable upon
notice of such breach to Employee. Such injunctive relief shall be in addition
to any other remedies the Company might have under this Agreement or at law.

 

12. Miscellaneous.

 

a. Notice. Any notices or other communications to Employee or to the Company
under or relating to this Agreement must be in writing and will be deemed given
when delivered in person or sent by facsimile transmission to the Company or
Employee, as the case may be, at the Company’s principal offices, or on the
third day after the day on which mailed to the Company or Employee, as the case
may be, by first class mail addressed to the Company or Employee at the
Company’s principal offices, except that after the term of this Agreement
terminates, any notice or other communication to Employee will be deemed given
when delivered in person or sent by facsimile transmission, or on the third day
after the day on which mailed by first class mail, to Employee at an address
specified by Employee to the Company in the manner provided in this Section (or,
if Employee does not specify an address, at the Company’s principal offices).

 

c. Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supercedes any prior agreement, including the consulting agreement in effect
between Employee and Vsource (CI) Ltd. No termination, revocation, waiver,
modification, amendment or supplement to this Agreement shall be binding unless
consented to in writing by Employee and the Company.

 

d. Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of California, without giving effect to the conflict of
laws provisions thereof.

 

e. Interpretation. As used in this Agreement, the masculine gender shall include
the feminine or neuter gender and the plural shall include the singular wherever
appropriate. The titles of the paragraphs and sections have been inserted as a
matter of convenience of reference only and shall not control or affect the
meaning or construction of any of the terms or provisions hereof. Nothing herein
shall be construed against or more favorably toward any party by reason of any
party having drafted this Agreement or any portion hereof.

 

f. Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction shall be automatically reformed and construed
so as to be valid, operative and enforceable to the maximum extent permitted by
law, or if no reformation is permissible, shall be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating or
rendering unenforceable the remaining provisions of this Agreement, and any such
invalidity, illegality or unenforceability shall not, of itself, affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

-7-



--------------------------------------------------------------------------------

g. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute one and the same instrument.

 

h. No Waiver. No failure or delay on the part of either party is exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any other right or
power.

 

i. Previous Employer. Employee hereby represents that he is under no obligation
or agreement that would prevent him from being an employee of the Company or
adversely impact his ability to perform the expected services for the Company.
As a condition of employment, no confidential documents, computer discs,
computer stored information, or any other confidential properly of any previous
employer are to be brought on the premises or used in any way in your employment
by the Company. As a further condition of employment, Employee agrees not to use
or disclose the trade secrets or confidential information, if any, of a previous
employer in connection with Employee’s services for the Company.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

Vsource (USA) Inc.

By:

 

/s/ Phillip E. Kelly

--------------------------------------------------------------------------------

   

Name: Phillip E. Kelly

   

Title:    Chief Executive Officer

By:

 

/s/ Ted Crawford

--------------------------------------------------------------------------------

   

Name:

 

Ted Crawford

   

Address:

       

Nationality:

 

U.S.

 

-9-